DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “floor” and “vehicle” (Claim 1), and “a front portion fastened to a body or a frame” (Claim 1: see below 35 USC 112 rejection), and “a rear slope surface provided adjacent to a vehicle rear side of the fastening hole and inclined to ascend rearward” (Claim 2: see below 35 USC 112 rejection), must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Vehicle Underfloor Battery Connector Protector Structure.
Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “a/the thickness direction” is unclear and should most likely be rewritten as: “a/the thickness direction of the protector.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “a front portion fastened to a body or a frame” which is unclear and therefore renders the claim indefinite.  As best understood the front portion is connected to “attachment bar 16” and not a body (unlabeled) or frame member (element 12).  It is suggested that the limitation be rewritten as “a front portion fastened to an attachment bar which is attached to a frame.” Appropriate correction and/or explanation is required.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “a cutout connected to a rear portion of the fastening hole and allowing the fastening member to separate from the protector” which is unclear and therefore renders the claim indefinite.  It is suggested that the limitation be rewritten as “a cutout connected to a rear portion of the fastening hole and allowing the fastening member to separate from the protector in a front end collision.” Appropriate correction and/or explanation is required.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 2, the claim recites the limitation: “a rear slope front slope surface provided adjacent to a vehicle rear side of the fastening hole and inclined to ascend rearward.”  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al (US 8,739,910 B2).
[Claim 1] Regarding Claim 1, Katayama discloses: A vehicle underfloor structure (See, e.g., Fig.1-6) comprising: a battery (See, e.g., Fig.1-6, 31) disposed under a floor (See, e.g., Fig.1-6, 11) of a vehicle (See, e.g., Fig.1-6) and having at least one connector (See, e.g., Fig.1-6, 47) projecting from a front end of the battery (See, e.g., 
[Claim 2] Regarding Claim 2, Katayama discloses: wherein the protector further includes a rear slope surface (See, e.g., Fig.1-6, 51) provided adjacent to a vehicle rear side of the fastening hole and inclined to ascend rearward (See, e.g., Fig.1-6).
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618